DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/25/2022.  Claims 1, 3, 5, and 7-15 are pending in the case.  Claims 2, 4, and 6 have been cancelled.  Claim 1 is an independent claim.

Response to Arguments
Applicants’ amendment to claim 1 regarding the objection to claim 13 is persuasive.  This objection is respectfully withdrawn.

Applicants’ amendment to claim 1 regarding 35 U.S.C. § 112 rejections of claims 1-15 is persuasive.  These rejections are respectfully withdrawn.

Applicants’ remarks regarding the 35 U.S.C. § 102 rejection of claim 1 consist only of reciting the entire claim and generally alleging the cited prior art reference is deficient.  The remarks do not show why the teachings of the reference do not show the claim limitations.  A general allegation that a rejection is deficient, unsupported by analysis or evidence, does not overcome the rejection or shift the burden back to Examiner.  In the interest of compact prosecution, Examiner notes that the claimed “selecting” may be a user’s mental step not communicated to the system and Nasiri’s characters (paragraph 0054) are a preprogrammed library of types that correspond to gestures.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 11, and 13-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nasiri et al. (WO 2011/057287 A1, hereinafter Nasiri).

As to independent claim 1, Nasiri discloses a method of training a gesture-based access control system comprising:
selecting (the user decides which character to attempt) an intentional gesture type from a preprogrammed library of a plurality of intentional gesture types (“At Step 140, upon identifying the set of values from the library that matches or most closely matches the set of values generated by the user’s input trajectory, the character corresponding to that set of values is displayed or the command corresponding to that set of values is executed. The character can include a letter from an alphabet, which can be English or another language. One of ordinary skill in the art will appreciate that the term ‘character’ as used can also include a word, a phrase or a signature. The character can also include a number, for example, a Roman numeral. The character can be displayed can be displayed in a word processing application document, for example, Microsoft Word,” paragraph 0054 lines 8-16);
subsequent to selecting the intentional gesture type, repetitiously performing a user gesture indicative of the intentional gesture type (“the gesture ‘M’ is trained five times,” paragraph 0073 line 5) by a user of a mobile device, wherein the intentional gesture is representative of an intent of the user to gain access (“a smart phone is not the only platform that can realize motion-based identity authentication. The motion processing unit including inertial sensors and processor (e.g. 1012 in Figure 10) is physically very small and consumes low power such that it can be placed in wearable accessories such as a watch, a keychain, a badge, or a pen,” paragraph 00112 lines 1-5); and
forming a model of the selected intentional gesture type from the repetitious performances of the user gesture (“At Step 136, the trajectory data extracted in Step 134 is converted into a set of values corresponding to some discrete features,” paragraph 0054 lines 1-2), and by a software-based application of the gesture-based access control system, wherein the model is applied by the software-based application to confirm future performances of the user gesture (“The database populated during the training mode 110 can then be used for gesture recognition mode during the recognition mode 130,” paragraph 0053 lines 1-2).

As to dependent claim 3, Nasiri further discloses a method wherein forming the model comprises applying at least one machine learning algorithm to analyze data collected from the repetitious performances of the user gesture (“At Step 140, to compare user input values set corresponding to a feature set with values sets corresponding to the feature set within the library, various techniques exist that can be used, including look-up tables, Hidden Markov Models (HMM), neural networks, and support vector machines,” paragraph 0055 lines 1-4).

As to dependent claim 5, Nasiri further discloses a method wherein the data is collected from at least one detection system of the mobile device (“At Step 134, the handheld device extracts data related to the trajectory of the gesture made in Step 132 by using the gyroscope, accelerometer and compass embedded in the handheld device,” paragraph 0053 lines 4-6).

As to dependent claim 7, Nasiri further discloses a method wherein the data includes motion data detected by an inertial measurement unit (IMU) sensing system of the at least one detection system (“At Step 134, the handheld device extracts data related to the trajectory of the gesture made in Step 132 by using the gyroscope, accelerometer and compass embedded in the handheld device,” paragraph 0053 lines 4-6).

As to dependent claim 8, Nasiri further discloses a method wherein the data includes audible data detected by a microphone of the mobile device (“At Step 1806, a determination is made if a certain sound or spoken word was detected by the microphone 1514 at a pre-determined or pre-programmed time including a time before, during, or after the motion gesture,” paragraph 00108 lines 5-8).

As to dependent claim 9, Nasiri further discloses a method wherein the user gesture is tapping by the user upon the mobile device (“The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500. The scratching motion would be very difficult to see and imitate, making the authentication procedure more secure. The tapping or scratching can be used as a command or as a part of the authentication,” paragraph 00109 lines 1-2).

As to dependent claim 11, Nasiri further discloses a method wherein the software-based application notifies the user upon completion of the model based on confidence (“When some time passes and the total amount or speed of movement is reduced to below some threshold value, the gesture is assumed to have ended,” paragraph 0049 lines 7-9), and via a human interface device (HID) of the mobile device (“an image corresponding to the X and Y path of the trajectory can be displayed, for example, on a computer display, to notify the user of the trajectory that will be used in the gesture recognition algorithm,” paragraph 0050 lines 3-5).

As to dependent claim 13, Nasiri further discloses a method wherein the preprogrammed library of the plurality of intentional gesture types includes at least one of tapping on the mobile device by the user, knocking on a door by the user, and a user voice command (“The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500,” paragraph 00109 lines 1-2).

As to dependent claim 14, Nasiri further discloses a method wherein the software-based application is configured to apply a performance of the user gesture to confirm user intent and authenticate the user (“The database populated during the training mode 110 can then be used for gesture recognition mode during the recognition mode 130,” paragraph 0053 lines 1-2).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nasiri in view of Lymberopoulos et al. (US 2015/0213244 A1, hereinafter Lymberopoulos).

As to dependent claim 10, the rejection of claim 1 is incorporated.
Nasiri does not appear to expressly teach a method wherein the software-based application prompts the user to select the intentional gesture type via a human interface device (HID) of the mobile device.
Lymberopoulos teaches a method wherein the software-based application prompts the user to select the intentional gesture type via a human interface device (HID) of the mobile device (“The user-authentication component can be configured to cause a graphical user interface to be presented on the display that instructs a user to perform a user-authentication gesture multiple times during a training session,” paragraph 0006 lines 6-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the training of Nasiri to comprise the prompt of Lymberopoulos.  One would have been motivated to make such a combination to make it clear to the user when the device is in training mode and what the user should do during the training mode.

As to dependent claim 12, the rejection of claim 10 is incorporated.  Nasiri/Lymberopoulos further teaches a method wherein the software-based application notifies the user upon completion of the model based on confidence (“When some time passes and the total amount or speed of movement is reduced to below some threshold value, the gesture is assumed to have ended,” paragraph 0049 lines 7-9), and via the HID (“an image corresponding to the X and Y path of the trajectory can be displayed, for example, on a computer display, to notify the user of the trajectory that will be used in the gesture recognition algorithm,” Nasiri paragraph 0050 lines 3-5).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Nasiri in view of Harrington (US 2008/0136678 A1).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Nasiri further teaches a method comprising analyzing the user gesture by the software-based application to authenticate the user, wherein the user gesture is one of a tapping and a knocking (“At Step 1806, a determination is made if a certain sound or spoken word was detected by the microphone 1514 at a pre-determined or pre-programmed time including a time before, during, or after the motion gesture. The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500. The scratching motion would be very difficult to see and imitate, making the authentication procedure more secure. The tapping or scratching can be used as a command or as a part of the authentication,” paragraph 00108 line 5 to paragraph 00109 line 2).
Nasiri does not appear to expressly teach a method comprising analyzing a frequency of the user gesture.
Harrington teaches a method comprising analyzing a frequency of the user gesture (“Data is entered into an electronic device using a unique pattern of knock sequences applied to the surface of the device. One or more accelerometers within the device provide an electronic output which is sampled and digitized. Matching software compares the sequences to previously recorded sequences for user identification,” abstract lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing of Nasiri to comprise the frequency of Harrington.  One would have been motivated to make such a combination to provide “unique data entry capabilities” (Harrington paragraph 0008 line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0145990 A1 disclosing position-based authentication
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145